 1

 2

 3                                 IN THE UNITED STATES DISTRICT COURT

 4                                   EASTERN DISTRICT OF CALIFORNIA

 5
     UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00012-LJO-SKO
 6
                      Plaintiff,
 7                                                       ORDER DENYING REQUEST TO UNSEAL
                 v.                                      TRANSCRIPT OF JULY 27, 2018, HEARING
 8
     EDWARD CRAGG,
 9
                      Defendant.
10

11
           The Court takes judicial notice of the fact that Defendant has appealed his conviction and raised
12

13   on appeal the issue of whether his waiver of the right to trial counsel was knowing and intelligent. See

14   United States of America v. Edward Paul Cragg, No. 18-10343, Docket #9, at 9-11. Defendant

15   included in the record on appeal a transcript of a hearing held April 23, 2018, at which the Court
16
     granted Defendant’s request to represent himself at trial. On July 2, 2019, the United States moved to
17
     unseal the transcript of an earlier hearing, held on February 22, 2018, because the government believed
18
     that transcript might contain information relevant to the issue of Defendant’s request to represent
19
     himself at trial. ECF No. 170. The Defendant agreed not to oppose the unsealing request. ECF No. 171.
20

21   The Court granted that motion on July 11, 2019. ECF No. 174.

22         On July 12, 2019, the United States filed a request to unseal the transcript of a closed hearing
23   that took place on July 27, 2018, after the jury verdict was returned but prior to sentencing. ECF No.
24
     181. As of July 27, 2018, Defendant had again been appointed counsel (Richard Oberto, Esq.) for
25
     purposes of sentencing. See ECF No. 101. In a document that prompted the July 27, 2018 hearing,
26
     Defendant claimed, generally, that Mr. Oberto was inappropriately refusing to file certain motions with
27

28   and/or make certain arguments to the Court. ECF No. 132. The United States now requests unsealing of
                                                      1


30
 1   the transcript of that hearing on the ground that it might contain information relevant to the issue of
 2   Defendant’s request to represent himself. See ECF No. 181. Defendant opposes unsealing of this
 3
     transcript, arguing that the matters discussed therein are not relevant to the issues on appeal. ECF No.
 4
     182.
 5
            The Court has reviewed the transcript in camera and agrees with Defendant that unsealing is
 6

 7   inappropriate. The issue on appeal is narrowly drawn, focusing only on whether Defendant’s waiver of

 8   the right to trial counsel was knowing and intelligent. While the government is correct that the Court of

 9   Appeals may consider the record as a whole in evaluating whether Defendant’s decision to represent
10
     himself at trial was knowing an intelligent, see United States v. Erskine, 355 F.3d 1161, 1167-69 (9th
11
     Cir. 2004) (despite court’s erroneous advice at time of Faretta hearing, defendant’s statements at time
12
     of sentencing indicated that defendant was aware of penalties he faced), the Court finds that the July 27,
13
     2018 transcript does not reveal any additional information not already revealed in other, unsealed
14

15   transcripts about issues raised on appeal, namely what the defendant understood about the nature of the

16   charge in the indictment, the risks of representing himself, and the possible punishment he faced.
17   Therefore, the motion to unseal the July 27, 2018 hearing is DENIED.
18

19
     IT IS SO ORDERED.
20
       Dated:     July 18, 2019                              /s/ Lawrence J. O’Neill _____
21
                                                  UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28
                                                         2


30
